Exhibit 10.13.1

THIRD AMENDMENT TO LEASE AGREEMENT

This Third Amendment to the Lease Agreement (“Third Amendment”) is made and
entered into as of December 12, 2016, by and between Daniel Island Executive
Center, LLC (herein “Lessor”) and Benefitfocus.com, Inc. (herein “Lessee”). The
Lessor and Lessee may be referred to herein collectively as the “Parties” and
either one of them may be referred to herein as a “Party”.

WHEREAS, Lessor and Lessee entered into that certain Lease Agreement dated
January 1, 2009 (“Lease”), pursuant to which Lessor leased to Lessee and Lessee
leased from Lessor such space identified as Exhibits C and D of the Lease and is
now commonly known as 125 Fairchild St. – Design and Engineering; and

WHEREAS, Lessor and Lessee entered into that certain First Amendment to the
Lease Agreement date July 1, 2012, pursuant to which Lessor leased to Lessee and
Lessee leased from Lessor such space identified in Exhibit A of the First
Amendment to the Lease Agreement: and

WHEREAS, Lessor and Lessee entered into that certain Second Amendment to the
Lease Agreement dated February 1, 2013, pursuant to which Lessor leased to
Lessee and Lessee leased from Lessor such space identified in Exhibit A of the
Second Amendment to the Lease Agreement: and

WHEREAS, Lessor and Lessee now to desire to amend the Lease term.

NOW THEREFORE, in consideration for concessions made by DIEC II, LLC to Lessee
for waiver of the 2016 Carrying Costs and Termination Fees for the Lease Options
#1 and #2 for BF4 and the Welcome Center (BF5) and the extension of the Option
Period of Option #2 (Welcome Center/BF5), as further described in the “FIRST
AMENDMENT TO COMMERCIAL LEASE AGREEMENT” between DIEC II, LLC and Lessee),
Lessor and Lessee agree as follows:

1. Base Term . The Base Term of the Lease, as defined in Article I 1.05, shall
be extended and end on December 31, 2031.

2. Co-Terminus Lease Term. In the event the Lessor and Lessee enter into a new
Lease for development of BF4 or BF5/”Welcome Center” on the adjacent property to
the Demised Premises during the Initial Term of this Lease, the Initial Term
shall reset upon the Lease Commencement Date of BF4 or BF5/”Welcome Center”
respectively to be Co-Terminus with the Initial Term of the BF4 or BF5/”Welcome
Center” lease.

 

* All other provisions of the Lease remain in full force and affect.

SIGNATURE PAGE TO FOLLOW



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused these presents to be executed
in their respective names by their duly authorized representatives, executing
this instrument in triplicate originals, as of the day and year first above
written.

 

IN THE PRESENCE OF:              Lessor: Daniel Island Executive Center, LLC

 

     By:   

/s/ Chad Colman

Witness      Print Name: Chad Colman      Its: Authorized Agent

 

Witness

             Date of Execution: December 12, 2016      Lessee: Benefitfocus.com,
Inc.

 

     By:   

/s/ Jeff LaBorde

Witness      Print Name: Jeff LaBorde      Its: CFO

 

Witness

          Date of Execution: December 12, 2016